Title: From Timothy Pickering to Tench Tilghman, 20 December 1780
From: Pickering, Timothy
To: Tilghman, Tench


                        
                            Sir,
                            Newburgh December 20th 1780
                        
                        By the resolve of Congress of Novemr 10th 1780, the Commander in Chief is to determine what horses are
                            "absolutely necessary" to be retained for public use with the troops. I have therefore made out the following list on
                            which you will be pleased to obtain his Excellency’s decision.
                        At the posts in the highlandsNo. of horses allowedGeneral Heath & familyGeneral Howe & familyGeneral Parsons & familyBrigadiers & familiesColonelsLieut. ColonelsMajorsBrigade Staff{ChaplainQuarter MasterCommissaryRegimental Staff{Pay MasterQuarter MasterAdjutantSub. InspectorsBrigade InspectorsIn the Brigade ArtilleryBrigadier Gl Knox & familyColonelsLieut. ColonelsMajorsBrigade Majorditto Chaplainditto Quarter Masterditto CommissaryRegimental Staff{Pay MasterQuarter MasterAdjutantDeputy field Commdt of Military Stores & ConductorsEngineers{Brigr GeneralColonelLieut. ColonelMajorCaptainsAt Fishkill{Hazens Regt}No. of horsesBaldwins regtAllowedColonelLieut. ColonelMajorPay MasterQuarter MasterAdjutantGeneral StaffN.B. Most of the officers in the forage & waggon departments are gone with the
                                    horses to their Winter qu’arters or on other Command{Quarter Master GeneralDeputy Quarter MasterCommissy of forageWaggon MasterAdjutant Genl & familyJudge Advocate & DeputiesCommissary of prisonersProvost MarshallCommissy Genl of purchasesAssistant to dittoSuperintendant of live stockCommissy General of IssuesDeputy to dittoKeeper of the magazineCommissy to the StaffDirector General of the HospitalsChief Physician & Surgeons to the Hospitals at Fishkill}Surgeon General to the ArmySurgeons to the Flying HospitalDeputy Pay master GenlAn Auditor of AccountsClothier GeneralDeputy ClothierAsst doCommissy of HidesAsst to ditto

                        I hand you a return of the horses for which forage was drawn on the 14th inst. Since which divers of the
                            Artillery officers have gone home with their horses, & most of the residue have sent theirs into the country.
                        The remaining Waggon Conductors & forage masters, the quarter master at this post & persons
                            employed under him, will have frequent occasion for horses to enable them to do their duty. The four express horses of the
                            Quarter Master here mentioned in the return must have been wrongly returned as he has had only one express, & at
                            this time none. Yr most obedt servt
                        
                            T. Pickering Q. M. G.
                        
                        
                            P.S. The Assistant Qr Master at Morristown informs me that Genl Waynes says 200 horses & 30
                                country teams are necessary for the service of the Pensylvania division.
                        

                    